Case 2:20-cv-03272-SDW-LDW Document 11 Filed 10/17/20 Page 1 of 2 PageID: 66




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 ABANTE ROOTER AND PLUMBING,                                    Case No. 2:20-cv-03272
 INC., a California corporation, and TERRY
 FABRICANT, an individual, individually and                    Hon. Susan D. Wigenton
 on behalf of all others similarly situated.
                                                      NOTICE OF MOTION: (I) TO DISMISS
                                Plaintiffs,             FOR LACK OF SUBJECT MATTER
                                                            JURISDICTION; (II) IN THE
                v.                                       ALTERNATIVE, TO STRIKE THE
                                                      CLASS ACTION ALLEGATIONS; AND
 CREDITORS RELIEF LLC, a New Jersey
 limited liability company.                           (III) TO STAY DISCOVERY PENDING
                                                         RESOLUTION OF THE MOTION
                                Defendant.



          PLEASE TAKE NOTICE that on February 16, 2020, at 9:00 a.m. or as soon thereafter

counsel may be heard, the undersigned counsel for the Defendant, Creditors Relief LLC, will move

before the United State District Court District of New Jersey, Civil Division, Essex County, Martin

Luther King Building & U.S. Courthouse, 50 Walnut Street, Newark, New Jersey, for an order to:

(I) dismiss Plaintiffs’ Complaint for lack of subject matter jurisdiction; (II) in the alternative, to

strike Plaintiffs’ class action allegations; and (III) to stay discovery pending resolution of the

motion.


       PLEASE TAKE FURTHER NOTICE that in support thereof, the undersigned attorney

for Defendant shall rely upon the attached Memorandum of Law and the attached Certification of

David Graff Esq., and any exhibits attached thereto. A proposed form of order is hereby attached.




                                                  1
Case 2:20-cv-03272-SDW-LDW Document 11 Filed 10/17/20 Page 2 of 2 PageID: 67




       PLEASE TAKE FURTHER NOTICE that oral argument is waived.                  No pre-trial

proceedings have been scheduled in this matter.




                                                      CREDITORS RELIEF LLC


                                                      By: /s/__David Graff ___
                                                             David Graff

DATED: October 17, 2020




                                                  2
